Citation Nr: 1400142	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for service-connected hypertensive heart disease.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure and secondary to service-connected hypertension.

3.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1957 to July 1960 and from December 1961 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In August 2012, a hearing was scheduled, but the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

These issues were previously before the Board in October 2012.  In a decision dated at that time, the Board reopened the Veteran's claim for service connection for diabetes and remanded the issue along with the issues of entitlement to service connection for a left hand disorder and entitlement to an increased rating for hypertensive heart disease for additional VA examinations.  The examinations were conducted in November 2012.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2013, the Veteran submitted claims for service connection for chest scars and left leg numbness, but these matters have not yet been addressed by the RO.  As such, the matters are not currently on appeal and are referred back to the RO for appropriate actions.

The issues of entitlement to an initial evaluation in excess of 60 percent for service-connected hypertensive heart disease and service connection for a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran currently has diabetes.


CONCLUSION OF LAW

The Veteran's diabetes is etiologically related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below granting of the Veteran's claim for service connection for diabetes, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Claim for Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002).

VA regulations provide that certain disorders, including type II diabetes mellitus, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service personnel records reflect that the Veteran served at Korat Royal Thai Air Force Base from July 1970 to July 1971.  

The Veteran wrote in multiple statements that when he traveled between the United States and Thailand there was a stop in Vietnam and insinuated that he got off the airplane.  On his return from Thailand he also stopped in Vietnam and got off of the airplane.  The Veteran wrote in a May 2008 statement that his plane landed in Vietnam in July 1970 on the way to Thailand and in July 1971 on his return from Thailand.

Giving the benefit of the doubt to the Veteran, the Board finds that he was exposed to herbicide agents.  In this regard, the Board finds the Veteran's reports of having a stopover in Vietnam on the way to and from Thailand are credible.  Giving the benefit of the doubt to the Veteran, the record shows that he served in Vietnam during the Vietnam Era even though the service personnel records do not indicate service within Vietnam.

In view of the above, the Veteran's claimed diabetes mellitus, type II, shall be presumed to be service-connected even though there is no record of such disease during service if the diabetes mellitus has become manifest to a degree of 10 percent or more and there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(ii), (d)(1).

VA progress notes dated in 2001 indicate that the Veteran had been diagnosed with diabetes mellitus, type II.  Moreover, a November 2012 VA examination indicates the Veteran has a current diagnosis of diabetes managed by restricted diet and prescribed insulin more than one injection per day; thus, the manifestations of his diabetes mellitus are likely to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Furthermore, there is no affirmative evidence showing that the Veteran's diabetes mellitus was not incurred in service.

Accordingly, the Veteran's diabetes mellitus, type II, is presumed to be due to exposure to herbicides due to service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board concludes that service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted


REMAND

The Veteran asserts his hypertensive heart disease warrants an increased rating.  Initially, the Board notes that in a March 2013 statement, the Veteran indicated ongoing treatment to include a December 2012 VA appointment.  The claims file only includes VA treatment records dated through July 2011.  Therefore, a remand is necessary to obtain the outstanding VA treatment records concerning the Veteran's service-connected hypertensive heart disease.  

Additionally, the Board notes the Veteran underwent a VA heart examination in November 2012.  However, in a statement dated in March 2013, the Veteran asserted that his heart symptoms continue to worsen.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his hypertensive heart disease.

The Veteran also claims service connection for a left hand disability.  The Veteran asserts that his left hand was injured in March 2007 when he fell due to his service-connected hypertension.  VA progress notes from that time indicate the Veteran sustained a right hand injury.  The Board notes that the Veteran is currently service-connected for this right hand injury.  

The Veteran underwent VA examination in November 2012.  The examiner included a diagnosis of osteoarthritis first metacarpophalangeal joint of the left hand in 2008.  The examiner noted that there is no causal relationship between hypertension and osteoarthritis and that osteoarthritis is caused by direct trauma to the joint of the hand.  The Board finds that the VA medical opinion is inadequate as it fails to specifically address the March 2007 fall which the Veteran claims is the basis of his left hand disorder.  The claims file should be returned to the November 2012 VA examiner for an addendum opinion.  

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should thereafter schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertensive heart disease.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.

The examiner should specifically note whether the Veteran's hypertensive heart disease is manifested by one of the following:

a.  Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; or,

b.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  

With regard to whether or not the Veteran suffers from chronic congestive heart failure, the examiner should specifically discuss the rationale for their finding and address the February 2011 Ischemic Heart Disease DBQ which indicates a diagnosis of chronic congestive heart failure.  The report of the examination should be associated with the Veteran's VA claims folder.

3.  Thereafter, the claims file should be returned to the VA examiner who conducted the November 2011 VA examination.  If the examiner is unavailable, the claims file should be forwarded to an appropriate examiner for an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left hand disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected hypertension to include a March 2007 fall that he indicates was due to his hypertension.  

A complete rationale for any opinion expressed shall be provided.  The opinion should be associated with the Veteran's VA claims folder.

4.  After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


